On July 14, 2004, the defendant was sentenced to the following: Count I: Twenty (20) years in the Montana Women’s Prison, with Fifteen (15) years suspended, for the offense of Negligent Homicide, a felony; Count II: Twenty (20) years in the Montana Women’s Prison, with all time suspended, for the offense of Negligent Homicide, a felony; Count III: Twenty (20) years in the Montana Women’s Prison, with all time suspended, for the offense of Negligent Homicide, a felony; and Count IV: Twenty (20) years in the Montana Women’s Prison, with all time suspended, for the offense of Negligent Homicide, a felony. Counts I & II shall run concurrent to each other and consecutive to Counts III and IV. Counts III & IV shall run concurrent to each other and consecutive to Counts I & II.
On September 24, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present, and was represented by Kenneth Olson. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived her right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be modified as follows: Count I: Commitment of Twenty (20) years to the Department of Corrections, with all time suspended; Count II: *84Commitment of Twenty (20) years to the Department of Corrections, with all time suspended, to run concurrent to Count I; Count III: Commitment of Twenty (20) years to the Department of Corrections, with all time suspended, to run concurrent to Counts I and II; and Count IV: Commitment of Twenty (20) years to the Department of Corrections, with all time suspended, to run concurrent to Counts I, II, and III. Conditions of the suspended sentence are those conditions set forth in the sentencing order of August 30,2004, with the following exceptions: Conditions #6, #7, and #8 are deleted. The supervision fees required under condition #18 shall be set at $15.00 per month. The restriction on driving is also modified to restrict the defendant from operating a motor vehicle or applying for a driver’s license for a period of Five (5) years, beginning with the date of the original sentence in this matter of April 26, 2002.
DATED this 10th day of November, 2004.
Hon. Ted L. Mizner, District Court Judge.